Opinion by
Judge Mencer,
This is an appeal from an order of the Court of Common Pleas of Montgomery County which dismissed the appeal of William Adam from the decision of the Zoning Hearing Board of Lower Providence Township granting variances to Larry R. Erb which would enable him to construct a single-family residential dwelling out of the flood plain to replace *213a family residence within the flood plain portion of his property.
We affirm the order of the court below and dismiss this appeal on the able opinion of Judge Louis D. Stepan, which may be found at Montg. Co. L.R.
(No. 74-13045, filed July 13,1976), and the holding of Jacquelin v. Horsham Township, 10 Pa. Commonwealth Ct. 473, 312 A.2d 124 (1973).
Judge Crumlish, Jb. concurs in the result.
Order
And Now, this 17th day of May, 1977, the order of the Court of Common Pleas of Montgomery County, dated February 19, 1976, dismissing the appeal of William Adam from a decision of the Zoning Hearing Board of Lower Providence Township, is affirmed, and the appeal of William Adam from said order to this Court is hereby dismissed.